Citation Nr: 1716030	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  10-26 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a left hip disorder, to include as secondary to a low back disorder.

3.  Entitlement to service connection for a left lower arm disorder with residual foreign body, to include carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Ashley Brooke Thomas, Attorney at Law


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1974 to July 1977 with additional service in the United States Naval Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for the issues listed on the title page as well as bilateral hearing loss.  

The Board remanded the Veteran's claims in November 2012.  Thereafter, in a September 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for bilateral hearing loss.  Therefore, as such claim has been granted in full, it is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  The remaining matters now return for further appellate review.

The Board notes that, in October 2016, the Veteran perfected an appeal as to the issues of entitlement to service connection for depression, posttraumatic stress disorder, and left rotator cuff surgery with metal in his arm.  However, such issues have not yet been certified to the Board.  The Board's review of the record reveals that the AOJ is still taking action on these issues.  Moreover, the record reflects that he has requested a Board video-conference hearing before a Veterans Law Judge in connection with such appeal.  Therefore, the Board will not accept jurisdiction over these issues at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

To the extent that this decision addresses a claim for a left lower arm disorder, it is only as to the Veteran's November 2006 claim of entitlement to service connection for a left lower arm disorder with residual foreign body, and does not address his subsequent claim for service connection for left rotator cuff surgery with metal in his arm.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran claims that he has a current low back disorder, left hip disorder, and left lower arm disorder that began during his military service.  In this regard, he submitted a statement in February 2013 in which he reported that, while serving onboard the U.S.S. Niagara Falls in 1976, an 8 inch mooring line wrapped around his left arm and pulled him to the ship's deck.  He stated that, when the ship reached port, he went to the Oak Knoll Hospital for treatment and that he declined surgery on his left arm at that time.  The Veteran further reported continuing problems from this incident involving his left arm and left side, with radiating pain in his back, hips, and legs.  He stated in his November 2006 claim that he has a piece of steel embedded in his left lower arm, a left hip disorder he underwent surgery for in 2005, and back pain with left leg pain due to injuries he sustained in-service.  He reported on his June 2010 substantive appeal that, during service, he was treated for back pain with left leg pain, left arm pain with a foreign object, and left hip pain at the Oak Knoll Regional Medical Center and was placed on limited duties for a month.  He also stated that these conditions have continued to get worse since they were originally sustained.

The Veteran's private and post-service VA treatment records contain records relevant to his claims.  In this regard, private treatment records from Bayside Orthopaedic Sports Medicine and Rehab Center associated with the file in February 2013 show that the Veteran was diagnosed with lumbosacral spondylosis, stenosis of the lumbar region, and a sciatic nerve lesion in August 2002.  In addition, a May 2004 treatment record from Princeton Baptist Medical Center associated with the file in June 2015 shows that the Veteran reported experiencing chronic back pain after an automobile accident in which a sharp object entered his left hip.  During treatment at the Birmingham VA Medical Center in July 2006, the Veteran reported pain located mostly in his low back and left hip.  In March 2011, the Veteran received a transforaminal epidural to treat low back pain at Bayside Orthopaedic.  A February 2012 treatment record from Coastal Neurological Institute shows that the Veteran sought treatment for diffuse low back pain and bilateral flank, buttock, and leg pain as well as left leg numbness and weakness.  Later that month, a private treatment record from Bayside Orthopaedic noted a recent MRI which showed significant for multilevel disc degeneration from L3-4 to L5-S1, which was worse at the L5-S1 where he had a left lateral disc protrusion resulting in foraminal stenosis and abutment of the descending S1 nerve root.  The Veteran also showed multilevel facet arthropathy as well with some less significant foraminal stenosis at the L4-5 vertebrae.  The treating physician further noted there was possible L5 radiculopathy due to foraminal stenosis and fibrosis.  Then, in April 2012, the Veteran was treated for pain in his lower back which continued to radiate down his legs with a burning sensation in his feet.  The doctor noted an impression of S1 radiculopathy.  Shortly thereafter, a microlumbar discectomy was performed on the Veteran's L5-S1 vertebrae at the Mobile Infirmary Medical Center in Mobile, Alabama, to treat a chronic lumbar herniated disc.

The Veteran also received post-service treatment in regard to his left lower arm.  VA treatment records associated with the file in March 2014 show that the Veteran was sent for a neurology consultation due to left arm pain and numbness in June 2008.  During the consultation, he reported that, after the in-service event discussed above, he had minimal continuing left wrist pain but that it had grown significantly worse.  Thereafter, in January 2009, a VA treatment record contains a diagnosis of left wrist carpal tunnel syndrome.

While the Veteran reported back pain and a left hip injury caused by an automobile accident during treatment in May 2004, he has also reported sustaining in-service injuries to his low back, left hip, and left lower arm and continuity of related symptomatology.  In addition, he has current diagnoses related to these disorders.  Thus, remand is required to obtain medical opinions to determine the nature and etiology of such disorders.  In this regard, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

In addition, the Board notes that the November 2012 Board remand requested the AOJ afford the Veteran an opportunity to identify any additional records relevant to the claims on appeal that had not yet been obtained.  The AOJ was further directed to attempt to locate the Veteran's 1977 separation examination and any records from his reported in-service treatment at the Oak Knoll Naval Regional Medical Center.  Thereafter, in January 2013, the AOJ sent the Veteran a letter requesting him to identify any additional records relevant to the claims on appeal and, thereafter, all identified private and VA treatment records were obtained.  However, with regard to the Veteran's separation examination, the AOJ requested such from the National Personnel Records Center (NPRC) in March 2013 and April 2014; however, the NPRC indicated that such was not on file.  Further, while the Veteran's service personnel records were obtained, such do not contain the separation examination.  While the Veteran was advised of the AOJ's inability to obtain such evidence in the September 2016 supplemental statement of the case, no formal finding of unavailability has been issued.  Therefore, such should be accomplished on remand.

Furthermore, there is no indication that the AOJ attempted to obtain clinical records pertaining to the Veteran's in-service treatment from the Oak Knoll Naval Regional Medical Center.  Consequently, a remand is necessary in order to attempt to obtain such records.  Stegall, supra.  

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records from the Biloxi VA Medical Center from September 2016 to the present, should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a formal determination that the Veteran's 1977 separation examination does not exist or that further efforts to obtain such record would be futile, which should be documented in the record.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such record, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should contact any appropriate sources in order to locate clinical records for the Veteran's in-service treatment from Oak Knoll Naval Regional Medical Center.  If such records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include updated VA treatment records dated from September 2016 to the present from the Biloxi VA Medical Center.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After the completion of the foregoing, schedule the Veteran for an appropriate examination to determine the nature and etiology of his low back disorder, left hip disorder, and left lower arm disorder with residual foreign body.  All indicated tests and studies should be conducted.  The electronic records and a copy of this REMAND must be made available for the examiner for review. 

(A)  The examiner should identify all current diagnoses referable to the Veteran's low back, left hip, and left lower arm, to include carpal tunnel syndrome.

(B)  For each currently diagnosed disorder of the low back, left hip, and left lower arm, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) such had its onset during service or is otherwise related to service.  In addressing this question, the examiner should consider the Veteran's statements in which he reported sustaining these injuries during service when he was pulled to the deck after an 8 inch mooring line wrapped around his left arm.

(C)  In the alternative, if a relationship is found between the Veteran's service and his low back disorder, then the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that such low back disorder caused or aggravated the Veteran's left hip disorder.  The examiner should note that "aggravation" means a permanent increase in severity of the underlying disability beyond its natural progression.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In offering any opinion, the examiner should consider the complete record, to include the lay statements addressing the onset and continuity of relevant symptomatology.  A rationale for any opinion offered should be provided.

A rationale must be provided for each opinion offered.

4.  After completing the above action, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

